Citation Nr: 9906552	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  90-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
cervical strain with limitation of motion.

3.  Entitlement to an evaluation in excess of 10 percent for 
mechanical low back pain, secondary to facet degenerative 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service from February 1976 
to May 1987.  

This case was previously before the Board and remanded for 
additional development in November 1995.  The case has been 
returned to the Board for further appellate consideration.  

The Board construes the January 28, 1995 written statement by 
the appellant's representative as the substantive appeal for 
the CTS issue.  38 C.F.R. § 20.202 (1998).  The supplemental 
statement of the case (SSOC) of March 1997 treated this issue 
as not well grounded.

The appellant's February 1998 claim for a total rating based 
on individual unemployability due to service-connected 
disability is moot as the total schedular rating is the 
greater benefit.

The issue of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for residuals of 
fracture of the left wrist as a result of VA medical 
treatment, is the subject of a separate decision.

The issues of entitlement to an evaluation in excess of 10 
percent for cervical strain with limitation of motion, and 
entitlement to an evaluation in excess of 10 percent for 
mechanical low back pain, secondary to facet degenerative 
disease, are the subject of a remand contained herein.




FINDINGS OF FACT

1.  Carpal tunnel syndrome (CTS) was not demonstrated in 
service or for many years thereafter.

2.  There is no competent medical evidence that any post-
service carpal tunnel syndrome is related to service or 
service-connected disability.  


CONCLUSION OF LAW

The appellant's claim for service connection for bilateral 
carpal tunnel syndrome is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (know 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that, in 
general, a claim for service connection is well grounded when 
three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).   First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

Factual Background

Service medical records for the appellant do not reflect 
carpal tunnel syndrome.  There were complaints of left hand 
and wrist pain in July 1977 and January 1982, respectively, 
and in March 1982 there was evaluation of the right forearm, 
and right and left medial nerves demonstrated normal motor 
and sensory latency responses.  Treatment for another problem 
in October 1985 showed no abnormality of grip or wrist 
extensors.

There was no reference to or findings of CTS in the 
appellant's application for disability benefits in August 
1987, or in private or VA examinations and evaluations in 
1987.

An EMG (electromyography) study in September 1992 revealed a 
probable mild compression of the right median nerve at or 
near the wrist.

R. I., M. D., in a letter dated in November 1992, reported 
that diagnoses for the appellant included compression of the 
right medial nerve at the level of the wrist.

The appellant filed a claim for service connection for CTS in 
September 1993.  

The appellant underwent EMG studies in October 1994 related 
to her symptoms of bilateral hand numbness and pain for a 
number of years.  It was reported that she had apparently 
developed symptoms while in the military, persisting to the 
present.  It was concluded that the appellant has right 
carpal tunnel syndrome of mild severity, and no definitive 
electrodiagnostic evidence of a left carpal tunnel syndrome.

P. K., M. D., in a report dated in October 1994, noted the 
appellant's bilateral hand numbness, left more than the 
right.  The assessment was bilateral carpal tunnel syndrome 
persisting and perhaps worsening.  Repeat studies were 
requested.  In November 1994, Dr. K. reported that electrical 
studies of the upper extremities did not show any evidence of 
a left CTS, although she had a mild right CTS which was not 
on her symptomatic side.  

Dr. K., in a report in November 1995, stated that the 
appellant had been under his care for carpal tunnel syndrome, 
and was recovering nicely from recent surgery on the left 
hand, and now the right hand for carpal tunnel release.  The 
physician noted that causation was multi-factorial and 
impossible to say without a doubt.  However, it "certainly 
likely" had its cause in repetitive activities and possibly 
single event trauma issues, and the fact that "she is 
female."  

D. B., m. D., a gynecologist, in a statement in December 
1996, noted that he had told the appellant that there was a 
good possibility that her shoulder and arm pain could be 
secondary to cervical disc problems, and were not "GYN" 
related.  

VA peripheral nerve examination in March 1998 noted the 1982 
negative EMG and NCV (nerve conduction velocity) studies, and 
1993 studies.  It was opined that, based on the available 
record, the appellant had possible carpal-tunnel syndrome on 
the "left" side, and it's onset was post-service.  


Analysis

Whatever the appellant's contentions in regard to symptoms of 
CTS in service, that disability was not medically 
demonstrated in service, and she has not submitted any 
competent medical evidence showing that she had CTS in 
service.  Further, she is not shown to possess the medical 
expertise to determine the etiology of her various medical 
symptoms or their relationship to service, and her claims of 
medical causation are of no probative value.  Espiritu v. 
Derwinski, 2 Vet .App. 492 (1992).  It is noteworthy that her 
own treating physician, in a statement dated in November 
1995, noted that causation was multi-factorial and impossible 
to say without a doubt.

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992) 
("there must be evidence both of a service-connected disease 
or injury and a present disability which is attributable to 
such disease or injury").  Here, there is a post-service 
diagnosis of CTS but no competent medical opinion of a nexus 
to service or service-connected disability.  Absent medical 
evidence of a relationship to service or service-connected 
disability, the claim is not well grounded.

The Board has noted that contention raised by the 
representative that the opinion obtained by the RO did not 
comport with the Board's directive in the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board's request for an 
opinion required that if the examiner found the "onset" of 
CTS "to be post-service," the physician should provide an 
opinion as to whether it is more likely, less likely, or 
equally as likely as not that the carpal tunnel syndrome was 
of service origin or causally related to any incidents of 
service.  The examiner was also to provide a rationale for 
the opinion.  

In this case, the examiner set out the history and concluded 
that there was no current right sided CTS and explained why.  
Clearly, this rendered moot any question of a relationship to 
service.  With respect to the left side, the Board finds the 
examiner's response is adequate.  The Board's request 
required not simply the phrasing of the response in one 
fashion, but also a rationale for the conclusion.  When the 
opinion is read as a whole, it is clear that the examiner 
found only the possibility of the current existence of a left 
CTS.  A disorder that possibly exists is, by definition, one 
that also possibly does not exist.  Thus, the examiner's 
opinion was that the current existence of a left CTS was only 
speculative.  This would likewise render moot the question of 
any causal relationship to service.  The private medical 
opinion, which does address causation, is likewise phrased in 
a fashion to indicate that such a relationship is speculative 
at best.  Accordingly, since it is clear that the claim is 
not well grounded, either on the basis of lack of current 
disability or of a nexus to service, or both, the Board finds 
there is no basis to return this claim to the RO for any 
further action in light of Stegall.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.


REMAND

Following the November 1995 remand, by rating action in 
January 1998, service connection was granted for pain 
disorder associated with psychological factor's, rated as 100 
percent disabling.  The rating memorandum was to the effect 
that because the veteran's complaints consistently exceeded 
the minimal objective findings for the cervical and lumbar 
disabilities, the grant of service connection for the pain 
disorder, and the 100 percent rating, was considered a 
complete grant of the benefit sought in regard to the 
increased rating issues.  The RO acknowledged that  there 
were X-ray findings of degenerative changes, which supported 
the previously diagnosed cervical spine and lumbar spine 
disorders.  The RO concluded, however, that the rating 
criteria provide that where a single disability has been 
diagnosed as both a physical and a mental disorder, the 
rating agency will evaluate it using a diagnostic code 
representing the dominant (more disabling) aspect of the 
condition.
The RO held that the claimant's multiple orthopedic 
complaints constituted a single condition also diagnosed as a 
pain disorder, and therefore they should be evaluated under 
the diagnostic code for the more disabling condition.  The RO 
no longer listed the cervical and lumbar disorders as 
service-connected disabilities.  

The Board believes that while the RO is correct as to the 
application of 38 C.F.R. § 4.126(d) in the assignment of a 
rating, it is by no means clear that the assignment of a 
single evaluation to avoid the rating of the same 
manifestation under different diagnoses (as prohibited by 
38 C.F.R. § 4.14 (1998)) also creates the authority to 
effectively sever the grant of service connection for the 
organic cervical and lumbar spine disorders, demonstrated by 
X-ray findings.  Moreover, service connection for mechanical 
low back pain secondary to facet degenerative disease, rated 
10 percent had been in effect since May 13, 1987, and the 
grant of service connection for cervical strain with 
limitation of motion, rated 10 percent, had been in effect 
since May 13, 1987.  Thus, both grants of service connection 
were protected from severance by law, in the absence of fraud 
or lack of qualifying service.  38 U.S.C.A. § 1159 (West 
1991); 38 C.F.R. § 3.957 (1998).  Neither fraud nor lack of 
qualifying service is at question here.  While regulations 
provide for a change in diagnosis as a basis for severance 
action, medical authority must certify that in the light of 
all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  38 C.F.R. 
§ 3.105(d) (1998).  The current record does not appear to 
show such certification that the organic diagnoses in this 
case were clearly erroneous.  Moreover, the regulation also 
requires certain due process procedures as to the severance 
of service connection for the prior diagnoses that were not 
followed in this case.  

The Board notes that the opinion solicited from the Associate 
Chief Consultant for Psychiatry, Veterans Health 
Administration, dated September 15, 1997, was that the 
correct diagnosis was pain disorder associated with 
psychological factors, chronic (307.80), and not pain 
disorder associated with psychological factors and a general 
medical condition (307.89).  While reference was made to the 
1997 evaluation which found no evidence of lumbar or cervical 
disc disease, service connection was never established for 
disc disease of the cervical or lumbar spine.  The record 
does reflect X-ray evidence of degenerative changes in the 
cervical and lumbar spine.  It appears that the degenerative 
changes in the lumbar spine were service connected, but it is 
not clear that the degenerative changes in the cervical spine 
were.  

In light of these considerations, this case is remanded to 
the RO for the following actions:

1.  The RO should again review the 
January 1998 rating determination and 
address the applicability of 38 U.S.C.A. 
§ 1159; 38 C.F.R. §§ 3.105(d), 3.957 in 
view of the above discussion.  It would 
appear that, at a minimum, if the RO 
concludes that the severance of service 
connection for the organic disorders of 
the cervical and lumbar spines is 
warranted, medical certification is 
required that the original diagnoses were 
clearly erroneous, and that appellant 
must be provided proper notification of 
her appellate rights under 38 C.F.R. 
§ 3.105.  If the RO concludes that the 
grant of service connection for the 
organic disorders of the cervical and 
lumbar spine is not severed, then the RO 
should address the issue of entitlement 
to an increased rating for these organic 
disorders.  By this action, the Board is 
not holding or implying that 38 C.F.R. 
§ 4.126(d) is not applicable in the 
context of the assignment of disability 
evaluations for the manifestations of the 
service connected organic disabilities.  
Clearly, if pain is rated under Code 
9422, it can not again be rated under 
codes 5003, 5010 or 5295 or under 
38 C.F.R. §§  4.40, 4.45, or 4.59.

2.  The appellant may submit additional 
evidence or argument on these matters. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



- 11 -


